DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s response filed on June 17, 2022 in which claims 1, 8, and 15 are amended. Thus, claims 1-20 are pending in the application. 

Claim Rejections - 35 USC § 101
 2. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent claims 8 and 15.  
Claim 1 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., ingesting, by the processor, a data file including financial transaction data; generating, by the processor, a schema from the financial transaction data; identifying, by the processor, a data type of each data field in the schema : identifying, by the processor, a data type of each data field in the schema: identifying, by the processor, a plurality of features in the schema, wherein each of the plurality of schema is an indicator of risk prediction; selecting, by the processor, a plurality of data fields from the schema based on the plurality of features; performing, by the processor, feature selection to select a plurality of data fields from the schema; performing, by the processor, data sampling to select candidate rows of the schema based on the selected data fields; clustering, by the processor, the sampled data into different categories; selecting, by the processor, a set of analytical models for risk prediction, wherein each analytical model is chosen to correspond to a data type of each selected data field, and each analytical model generates a risk score; and generating, by the processor, a single risk score indicating the fraud risk by combining all the risk scores generated by the set of analytical models; providing a predefined threshold, wherein the predefined threshold indicates a risk of fraud; comparing, by the processor, the single risk score to the predefined threshold; and determining, by the processor, the risk of fraud based on the comparison. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as fundamental economic principles or practices and Mathematical concepts. Using an analytical model to identify the fraud risk is a fundamental economic practice. Calculating a risk score by combining all the risk scores involves a mathematical calculation. The claims recite a method to detect fraud based on a schema. The claim also recites the processor and the analytical model which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, the processor and the analytical model, nothing in the claim precludes the steps from being performed as a method of organizing human activity and mathematical concepts. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” and “Mathematical concepts” grouping of abstract ideas, respectively. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of the processor and the analytical model, result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of the processor and the analytical model, to be generic computer elements (see Fig. 1, Fig. 3, Fig. 4, [0023]).  The analytical model, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform its’ function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of the processor and the analytical model are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, the claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the processor and the analytical model, are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 8 and 15 and hence the claims 8 and 15 are rejected on similar grounds as claim 1.
Dependent claims 2-7, 9-14 and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance, in claims 2, 9 and 16, the steps, “wherein the data file is a spreadsheet, and the schema is generated based on a plurality of column names of the spreadsheet”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. The data file, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform its’ suitable function. Further, the additional component of a data file is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component.
In claims 3, 10 and 17, the steps, “wherein a data type of timestamp corresponds to a chronological analytical model; a data type of string corresponds to an unstructured data analytical model; a data type of Uniform Resource Locator (URL) corresponds to Domain Name System (DNS) validation analytical model; a data type of an address corresponds to a geospatial analytical model; a data type of a person's name corresponds to identity resolution analytical model; and a data type of an account identifier corresponds to an account takeover detection analytical model”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. All the analytical models are recited at a high level of generality and are broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. 
In claims 4, 11 and 18, the steps, “performing, by the processor, data correlation to identify the plurality of data fields correlated to each other; and selecting, by the processor, the plurality of data fields correlated to each other”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 5, 12 and 19, the steps, “wherein the data sampling is stratified sampling.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 6 and 13, the steps, “clustering, by the processor, the sampled data to different categories through a hierarchical clustering approach”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 7, 14 and 20, the steps, “wherein the set of analytical models are selected from a common set of machine learning models including: a regression and classification tree; a dimensionality reduction model; a classical feedforward neural network; a bagging ensemble; a boosting ensemble; an quantum-inspired evolutionary algorithm, a particle-swarm optimization; Morse-Smale clustering, a Mapper algorithm, etc.; a gradient-based optimization model; a network metrics model; a convolution and pooling layer in a deep learning architecture; and a Bayesian network”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. All the machine learning models, recited in the claim, are recited at a high level of generality and are broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. 
3.	In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al., U.S. Patent Application Publication Number 2002/0194119 A1 in view of Bross et al., U.S. Patent Application Publication Number 2005/0278233 A1 and further in view of Claridge et al., U.S. Patent Number 8,666,841 B1.

Regarding Claim 1,     
Wright teaches a computer implemented method, in a data processing system comprising a processor and a memory comprising instructions which are executed by the processor to cause the processor to implement an automatic fraud detection system for identifying a fraud risk, the method comprising: 

identifying, by the processor, a plurality of features in the schema, wherein each of the plurality of schema is an indicator of risk prediction (See at least [0073], “If the demands of the model domain are to make a simple numeric estimation of the transaction risk, then a single unit output architecture is chosen. If the modeling domain demands that the transaction be categorized into multiple risk type estimates, then the output layer is made to conform to the dimensionality of the target category set.”);
performing, by the processor, data sampling to select candidate rows of the schema based on the selected data fields (See at least [0066], data sampling); 
clustering, by the processor, the sampled data into different categories (See at least [0071], [0073], “the selected and sampled data is broken down into three partitions or mutually exclusive data sets”); 
selecting, by the processor, a set of analytical models for risk prediction, wherein each analytical model corresponds to a data type of each selected data field, and each analytical model generates a risk score (See at least [0151-0152], risk modeling process); 
generating, by the processor, a single risk score indicating the fraud risk by combining all the risk scores generated by the set of analytical models (See at least [0034], [0132], “transaction information from a transaction is received and applied to multiple fraud risk mathematical models that each produce a respective raw score, and the raw scores are transformed with respective sigmoidal transform functions to produce respective optimized likelihood of fraud risk estimates. In one embodiment, the respective risk estimates are combined using fusion proportions associated with the respective risk estimates, producing a single point risk estimate for the transaction’).
However, Wright does not explicitly teach, 
ingesting, by the processor, a data file including financial transaction data; generating, by the processor, a schema from the financial transaction data; identifying, by the processor, a data type of each data field in the schema; selecting, by the processor, a plurality of data fields from the schema based on the plurality of features;
providing a predefined threshold, wherein the predefined threshold indicates a risk of fraud; 
comparing, by the processor, the single risk score to the predefined threshold; determining, by the processor, the risk of fraud based on the comparison.
Bross, however, teaches,
ingesting, by the processor, a data file including financial transaction data (See at least [0009], a data file including transaction data);
generating, by the processor, a schema from the financial transaction data (See at least [0009], a schema from the transaction data);
identifying, by the processor, a data type of each data field in the schema (See at least [0033], a data type of each data field);
selecting, by the processor, a plurality of data fields from the schema based on the plurality of features (See at least Fig. 1, [0033], a plurality of data fields);
	Both Wright and Bross are in the same technical field of detecting fraud. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Wright to incorporate the disclosure of Bross. The motivation for modifying the disclosure of Wright would have been to add a feature to select data fields of the schema to analyze transaction data. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.	 
However, the combination of Wright and Bross do not explicitly teach,
providing a predefined threshold, wherein the predefined threshold indicates a risk of fraud; 
comparing, by the processor, the single risk score to the predefined threshold; determining, by the processor, the risk of fraud based on the comparison.
Claridge, however, teaches,
providing a predefined threshold, wherein the predefined threshold indicates a risk of fraud (See at least Column 11, lines 10-20, “the agent assesses the transaction’s content, context, and the user's characteristics to determine if the transaction meets a threshold of suspicion for fraud”. Determining if the transaction meets a threshold of suspicion for fraud can be interpreted as the predefined threshold indicating a risk of fraud);
comparing, by the processor, the single risk score to the predefined threshold (See at least Column 1, lines 43-58, Column 7, lines 60 through column 8, lines 18, “a defined threshold must be reached based on the total risk assessment before a fraud event is triggered”);
determining, by the processor, the risk of fraud based on the comparison (See at least Column 8, lines 7-15, “it should be understood that any and all indicators may work individually to trigger a fraud event, or the indicators may work with one or more other indicators to compile an overall fraud assess ment before a fraud event is triggered. Furthermore, the indicators may also operate where groups of indicators are used to define a risk, and Such aggregated risks are then weighted together to determine the overall risk.”).

	Wright, Bross and Claridge are in the same technical field of detecting fraud. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Wright and Bross to incorporate the disclosure of Claridge. The motivation for modifying the disclosure of Wright and Bross would have been to compile an overall fraud assessment before a fraud event is triggered by using several indicators and their associated risk probabilities (Column 8, lines 3-15). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.	 

Regarding Claim 2,     
Wright teaches,
wherein the data file is a spreadsheet, and the schema is generated based on a plurality of column names of the spreadsheet (See at least [0265]).
Regarding Claim 3,     
Wright teaches,
wherein a data type of timestamp corresponds to a chronological analytical model (See at least [0027], “process that is being modeled is changing over time”);
a data type of string corresponds to an unstructured data analytical model (See at least [0231], a data type of string);
a data type of Uniform Resource Locator (URL) corresponds to Domain Name System (DNS) validation analytical model (See at least [0214], [0220]); 
a data type of an address corresponds to a geospatial analytical model (See at least [0148], [0152]); 
a data type of a person's name corresponds to identity resolution analytical model (See at least [0257-0259], identity resolution); 
a data type of an account identifier corresponds to an account takeover detection analytical model (See at least [0257-0259]).
Regarding Claim 4,     
Wright teaches,
performing, by the processor, data correlation to identify the plurality of data fields correlated to each other (See at least [0152], correlation analysis);
selecting, by the processor, the plurality of data fields correlated to each other (See at least [0152]).
Regarding Claim 5,     
Wright teaches,
wherein the data sampling is stratified sampling (See at least [0071], sampled data is broken down into three partitions).
Regarding Claim 6,     
Wright teaches,
clustering, by the processor, the sampled data to different categories through a hierarchical clustering approach (See at least [0071], [0073], hierarchical clustering approach).
Regarding Claim 7,     
Wright teaches,
wherein the set of analytical models are selected from a common set of machine learning models including: a regression and classification tree (See at least [0133], classification algorithm); 
a dimensionality reduction model (See at least [0073]); 
a classical feedforward neural network (See at least [0133]); 
Regarding Claims 8 and 15,     
Independent claims 8 and 15 recite the steps that are substantially similar to independent claim 1, and hence rejected on similar grounds.  In addition, claim 8 also recites computer readable storage medium which is inherent in the disclosure of Wright.
Regarding Claims 9 and 16,     
Claims 9 and 16 are substantially similar to claim 2 and hence rejected on similar grounds. 
Regarding Claims 10 and 17,     
Claims 10 and 17 are substantially similar to claim 3 and hence rejected on similar grounds. 
Regarding Claims 11 and 18,     
Claims 11 and 18 are substantially similar to claim 4 and hence rejected on similar grounds. 
Regarding Claims 12 and 19,     
Claims 12 and 19 are substantially similar to claim 5 and hence rejected on similar grounds. 
Regarding Claim 13,     
Claim 13 is substantially similar to claim 6 and hence rejected on similar grounds. 
Regarding Claims 14 and 20,     
Claims 14 and 20 are substantially similar to claim 7 and hence rejected on similar grounds. 

Response to Arguments
6.       Applicant's arguments filed dated 06/17/2022 have been fully considered but they are not persuasive due to the following reasons: 

7.     In response to Applicant’s arguments (on pages 10-11), that the claims are directed to a practical application, the Examiner respectfully disagrees.
          The Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. The limitations of the amended claims do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. All the features in the Applicant’s claims can at best be considered an improvement in the abstract idea of identifying the risk of fraud. The advantages over conventional systems are directed towards improving the abstract idea.  The specification describes the additional elements of the processor and the analytical model, to be generic computer elements (see Fig. 1, Fig. 3, Fig. 4, [0023]).  The analytical model, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform its’ function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application.
          Thus, the Applicants’ arguments are not persuasive.

8.     Applicant's arguments regarding the rejection of claims 1-20 under 35 U.S.C. 103 are moot in view of the new grounds of rejection presented in this office action.

				Prior Art made of Record
9.     The following prior art made of record and not relied upon is considered pertinent: 
         Liao et al., U.S 2009/0099959 A1 discloses a system for the detection of a risk of payment default based on historical mortgage data.

					Conclusion
10.             Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./Examiner, Art Unit 3693                                                                                                                                                                                                                                                                                                                                                                August 31, 2022 

/KENNETH BARTLEY/Primary Examiner, Art Unit 3693